Title: From George Washington to Colonel George Gibson, 7 March 1778
From: Washington, George
To: Gibson, George



Sir
Head Quarters [Valley Forge] 7th March 1778

I am favd with yours of the 2d instant, inclosing Copy of your requisition to the Deputy Qr Masr General for Waggons with his answer thereon. I have had so many complaints of the difficulty of procuring Waggons under the late law, either thro’ the deficiency of it, or the inactivity of the officers in the execution of it, that I have wrote fully to the president upon the occasion and have inclosed him a copy of your letter so far as it respects the subject.
I recd yours of the 22d Feby with proceedings of the Court Martial upon Marsen, Myer and Harvey which are under consideration. I have also a letter from Lt Colo. Hubley of the 26th Feby inclosing depositions respecting the conduct of the British Serjeants who left the Flag lately near Lancaster. You shall have my determination upon that matter and upon the sentences of the Court in a short time.
I am exceedingly obliged to the Gentlemen of the Virginia line for their offer of part of the Cloth provided for them by the State, but as I am well assured that their own wants must be fully if not more than adequate to the supply, I cannot think of depriving them of any part of it at this time. I am Sir Yr most obt Servt.
